Citation Nr: 0625714	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-21 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to an initial compensable evaluation for 
service-connected hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for a right ear hearing loss and assigned a zero 
percent (noncompensable) evaluation effective in July 2002.  
The RO also denied entitlement to service connection for left 
ear hearing loss.  

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he was exposed to acoustic trauma in 
service and, as a result, suffers bilateral hearing loss 
which began during military service and has gradually 
worsened over the years since separation.  He has established 
service connection for hearing loss of the right ear.  At a 
VA examination in 2004, the veteran reported military noise 
exposure and no significant workplace noise exposure.  At his 
May 2006 hearing, he testified that the only acoustic trauma 
he could remember was firing weapons on a firing range in 
service.  However, when he was seen for hearing aid 
evaluation in July 2002, it was noted there was a history of 
military and industrial noise exposure.  According to his 
service separation record, the veteran's military occupation 
specialty was medical specialist.  

The veteran's auditory thresholds for the left ear at the 
frequencies of 3000 and 4000 dB Hertz was 40 and 45 
respectively.  In addition, his speech recognition score 
using the Maryland CNC Word List for his left ear was 88 
percent.  Thus, his level of hearing in the left ear is 
considered disabling for VA purposes under 38 C.F.R. § 3.385.  
If a current disability by VA criteria of hearing loss of the 
left ear exists, there must be a determination of a 
relationship between that disability and an injury or disease 
incurred in service, or some other manifestation of the 
disability in service.  See 38 C.F.R. § 3.385; Hensley v. 
Brown, 5 Vet. App. 155 (1993).  The VA examiner stated that 
an opinion could not be rendered regarding the relationship 
of the veteran's present hearing loss to military service 
without review of the claims file.  Prior to appellate 
review, a medical opinion is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).  

The Board believes that the issue of entitlement to a 
compensable initial evaluation for service-connected hearing 
loss of the right ear is inextricably intertwined with the 
issue of service connection for hearing loss of the left ear.  
Accordingly, the issue of an initial compensable evaluation 
for service-connected hearing loss of the right ear will be 
remanded for consideration following the development as to 
service connection for hearing loss of the left ear.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination.  The claims 
folder must be made available to and be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide an 
opinion as to whether is it at least as 
likely as not (50 percent or greater 
probability) that any current hearing 
impairment of the left ear originated 
during service or is otherwise related to 
service or any acoustic trauma in service.

2.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection of the left ear and entitlement 
to an initial compensable evaluation of 
the right ear with consideration of all 
evidence received since the November 2004 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

